Name: Regulation (EEC, Euratom, ECSC) No 723/71 of the Council of 30 March 1971 amending Regulation No 422/67/EEC, 5/67/Euratom determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  accounting;  EU institutions and European civil service;  social protection;  organisation of teaching
 Date Published: nan

 Avis juridique important|31971R0723Regulation (EEC, Euratom, ECSC) No 723/71 of the Council of 30 March 1971 amending Regulation No 422/67/EEC, 5/67/Euratom determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice Official Journal L 080 , 05/04/1971 P. 0001 - 0002 Finnish special edition: Chapter 1 Volume 1 P. 0069 Danish special edition: Series I Chapter 1971(I) P. 0181 Swedish special edition: Chapter 1 Volume 1 P. 0069 English special edition: Series I Chapter 1971(I) P. 0200 REGULATION (EEC, EURATOM, ECSC) No 723/71 OF THE COUNCIL of 30 March 1971 amending Regulation No 422/67/EEC, 5/67/Euratom determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities 1 and in particular Article 6 thereof; Whereas it is for the Council to determine the salaries, allowances and pensions of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice, together with any payment to be made instead of remuneration; HAS ADOPTED THIS REGULATION: Article 1 Regulation No 422/67/EEC, 5/67/Euratom of the Council of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice 2 as last amended by Regulation (ECSC, EEC, Euratom) No 2163/70 3 shall be amended as follows: (a) The following shall be substituted for Article 2: "Article 2 1. The basic monthly salary of members of the Commission shall be: >PIC FILE= "T0010814"> 2. The basic monthly salary of members of the Court shall be: >PIC FILE= "T0010815"> (b) The following shall be substituted for Article 3 (1) (b): "(b) Dependent child's allowance shall be equal: - from 1 July 1970 to 30 September 1970, to Bfrs 1 536 - from 1 October 1970, to Bfrs 1 597 per child per month." (c) The maximum amount of an education allowance, given in the first subparagraph of Article 3 (4), shall be raised to: - Bfrs 1 371 from 1 July 1970 to 30 September 1970 - Bfrs 1 426 as from 1 October 1970. (d) With effect from 1 July 1970, the following shall be substituted for Article 4 (2) and (3): "2. Members of the Commission shall receive a monthly representation allowance of: >PIC FILE= "T0010816"> 3. Members of the Court shall receive a monthly representation allowance of: >PIC FILE= "T0010817"> 1OJ No 152, 13.7.1967. 2OJ No 187, 8.8.1967, p. 1. 3OJ No L 238, 29.10.1970, p. 1. Presiding Judges of the Chambers of the Court shall in addition receive during their term of office a special duty allowance of Bfrs 14 780 per month." Article 2 Pensions and allowances paid in pursuance either of Articles 7, 8, 9, 10, 15 and 20 of Regulation No 422/67/EEC, 5/67/Euratom or of the Council Decision of 14 October 1958 determining the emoluments of the members of the Court of Justice of the European Coal and Steel Community, as amended by the Council Decision of 29 October 1969, shall be revised in accordance with Article 1 from the dates fixed by those provisions. Article 3 The following sentence shall be substituted for the last two sentences of the second subparagraph of Article 15 (1) of Regulation No 422/67/EEC, 5/67/Euratom: "However, if the death of a member of the Commission or of the Court occurs during his term of office, the survivor's pension for the widow shall, from 1 July 1970, be equal to 36 % of the basic salary received at the time of death." Article 4 This Regulation shall enter into force on 1 April 1971. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1971. For the Council The President M. SCHUMANN